Exhibit 10.100
 
TENTH AMENDMENT TO
EXTENSION OF TERM OF NOTES UNDER MASTER LINE OF CREDIT AGREEMENT


This Tenth Amendment to Extension of Term of Notes under Master Line of Credit
Agreement (this "Amendment") is entered into to be effective as of June 30, 2010
(the "Effective Date") by and between Mendocino Brewing Company, Inc., a
California corporation ("Borrower"), and United Breweries of America, Inc., a
Delaware corporation ("Lender").
 
RECITALS


A.           Borrower and Lender entered into an Extension of Term of Notes
Under Master Line of Credit Agreement dated February 14, 2002, and amended as of
August 15, 2002, March 31, 2003, August 14, 2003, August 14, 2004, August 31,
2005, December 31, 2006, June 30, 2007, June 30, 2008 and June 30, 2009 (the
"Original Agreement"), which provides that the terms of certain of the Notes
made by Borrower in favor of Lender shall be extended until June 30, 2010.
 
B.           Subject to the terms and conditions of this Amendment, the parties
now wish to further extend the terms of certain of the Notes.
 
C.           Any capitalized terms not otherwise defined herein shall have the
meanings set forth in the Original Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, Borrower and Lender agree as follows:
 
1.           Extension of Term.  Section 1 of the Original Agreement is amended
to read as follows:
 
"The Notes provide that Lender has the right, at any time on or after the
respective maturity dates of the Notes, to convert the Notes into shares of
Borrower's common stock.  However, Section 3 of the Notes provides that in the
event that Lender has not converted the entire principal amount of any Note on
or before its respective maturity date, Lender has the right to extend the term
of such Note for a period of time mutually agreed upon between Lender and
Borrower.  The parties hereby modify their previous agreement and agree to
extend the term of each of the Notes itemized Nos. 1 through 13 on Exhibit A,
effective as of the maturity date of each respective Note, for a period of time
ending on June 30, 2011."
 
2.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California, without regard to the
conflicts of laws principles of that or any other jurisdiction.
 
3.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all taken together
shall constitute one and the same instrument.
 
1

--------------------------------------------------------------------------------


4.           Miscellaneous.  This Amendment, in connection with the Original
Agreement, contains all of the agreements, conditions, promises and covenants
between the parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements, representations or understandings with
respect to the subject matter hereof.  In the event of any conflict between the
terms of the Original Agreement and this Amendment, the terms of this Amendment
shall govern. Except as set forth in this Amendment, the terms of the Original
Agreement shall remain in full force and effect.  This Amendment may not be
amended, modified, altered or otherwise changed in any respect except by written
agreement signed by authorized representatives on behalf of Borrower and
Lender.  If any one or more of the provisions contained in this Amendment shall
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.
 
[signature page to follow]
 


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, duly authorized representatives of each of the parties
hereto have executed and delivered this Amendment, to be effective as of the
Effective Date first stated above.
 
Borrower:
 
MENDOCINO BREWING COMPANY, INC.
a California corporation
 
 
By:      /s/ N. Mahadevan
 
Name:   N. Mahadevan
 
Title:     Chief Financial Officer and Secretary
 
Lender:
 
UNITED BREWERIES OF AMERICA, INC.
a Delaware corporation
 
 
By:      /s/ Anil Pisharody
 
Name: Anil Pisharody
 
Title:
 





3

--------------------------------------------------------------------------------



